ORDER
E. Alvin Schay, Appellate Public Defender, has filed a motion requesting this Court to determine whether attorneys in the Appellate Public Defender System can be court appointed for the purpose of appeals remanded to the district court for post-examination competency hearings. See Thomas v. State, 777 P.2d 399 (Okl.Crim. App.1989).
Having carefully considered the application, and being fully advised in the premises, we adopt the following procedure with regard to appointment of counsel on appeals remanded for post-examination competency hearings:
1. The district court should first consider appointing the original trial counsel when possible.
2. Where the original trial counsel is not available, the district court shall have the responsibility of appointing counsel other than the Appellate Public Defender’s Office.
IT IS SO ORDERED.
/s/ Ed Parks ED PARKS, Presiding Judge
/s/ James F. Lane JAMES F. LANE, Vice Presiding Judge
/s/ Hez J. Bussey HEZ J. BUSSEY, Judge
/s/ Tom Brett TOM BRETT, Judge
/s/ Gary L. Lumpkin GARY L. LUMPKIN, Judge